DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 25 October 2019 has been entered.

Specification
The abstract of the disclosure is objected to because: 1) the abstract should not refer to purported merits or speculative applications of the invention (e.g., may reduce a drag coefficient…provides easy control); 2) the abstract should be limited to a single paragraph; and, 3) the abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “It is an object of the present invention,” etc. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 3 recites “a rotor radius” in line 3 and depends from claim 1 which recites “a rotor radius” in line 2; it is not clear if a rotor radius in claim 3 refers to the same rotor radius of claim 1 or a different one. 
Clarification and/or amendment is respectfully requested.

Claim 4 recites “a rotor radius” in line 4 and depends from claim 1 which recites “a rotor radius” in line 2; it is not clear if a rotor radius in claim 4 refers to the same rotor radius of claim 1 or a different one. 
Furthermore, the term "gradually" in claim 4 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term gradually is defined by Merriam-Webster as “moving or changing in small amounts; happening in a slow way over a long period of time; not steep” which renders the claim indefinite since what could be gradually for the applicant could mean something different to a person of ordinary skills in the art.
Clarification and/or amendment is respectfully requested.

Claim 10 recites “a rotor radius” in line 3 and depends from claim 8 which recites “a rotor radius” in line 3; it is not clear if a rotor radius in claim 10 refers to the same rotor radius of claim 8 or a different one. 
Clarification and/or amendment is respectfully requested.

Claim 11 recites “a rotor radius” in line 3 and depends from claim 8 which recites “a rotor radius” in line 3; it is not clear if a rotor radius in claim 11 refers to the same rotor radius of claim 8 or a different one. 
Furthermore, the term "gradually" in claim 11 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term gradually is defined by Merriam-Webster as “moving or changing in small amounts; happening in a slow way over a long period of time; not steep” which renders the claim indefinite since what could be gradually for the applicant could mean something different to a person of ordinary skills in the art.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, and 11-14 (as far as claims 4 and 11 are definite and understood) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sargent et al – hereafter Sargent – (US 10,899,440 B2).

Regarding claim 1, Sargent teaches a main rotor blade (Fig.2, 200), comprising: 
a blade root part (Fig.2, “240 Root Region”) having a length of 30% (column 2 line 51-57, note “blade region extending inboard of approximately r=0% R to 30% R, … defines the root region 240;” emphasis added) or more of a rotor radius; and 
a blade main body (Fig.2, “242 Main Airfoil Region”)  continuous with the blade root part (Fig.2).

Regarding claim 4, Sargent further teaches a torsion angle (Fig.9E) of the blade main body has a minimum value at a position in a range of 80% to 95% of a rotor radius (Fig.9E, note minimum value at 90%), and is gradually reduced from a blade root side and from a blade tip side to the position (column 6 line 12-19, note “The twist [torsion] angle decreases linearly for r/R>0.2 … In another embodiment, the twist [torsion] angle increases from r/R=0.9 to r/R=1.0”).

Regarding claim 5, Sargent further teaches a blade tip of the blade main body has a hedral angle of -30° to 30° (Fig.9D, note anhedral angle of blade tip at -20°).

Regarding claim 6, Sargent further teaches a chord length of a blade tip of the blade main body is 30% or less of a reference chord length of an interface part between the blade root part and the blade main body (Fig.3, C2/C1, Fig.9A and column 3 line 53-58; note C2/C1 is defined as 0.24 [24%] in column 3 line 53-58; C1 is located near 90% R and comparing 90% R to 30% R in Fig.9A, the chord length value is the same, see Annotated Fig.9A below, therefore, the claimed ratio is disclosed).


    PNG
    media_image1.png
    323
    669
    media_image1.png
    Greyscale


Regarding claim 7, Sargent further teaches a blade tip of the blade main body has a swept-back angle of 60° or less (Fig.9B, note both examples are within -20° and -40°, where the negative sign defines a sweep back configuration).

Regarding claim 8, Sargent further teaches a helicopter (Fig.1), comprising: 
a main rotor blade (Fig.2, 200) including 
a blade root part (Fig.2, “240 Root Region”) having a length of 30% (column 2 line 51-57, note “blade region extending inboard of approximately r=0% R to 30% R, … defines the root region 240;” emphasis added) or more of a rotor radius; and 
a blade main body (Fig.2, “242 Main Airfoil Region”) continuous with the blade root part (Fig.2)

Regarding claim 11, Sargent further teaches a torsion angle (Fig.9E) of the blade main body of the main rotor blade has a minimum value at a position in a range of 80% to 95% of a rotor radius (Fig.9E, note minimum value at 90%), and is gradually reduced from a blade root side and from a blade tip side to the position (column 6 line 12-19, note “The twist [torsion] angle decreases linearly for r/R>0.2 … In another embodiment, the twist [torsion] angle increases from r/R=0.9 to r/R=1.0”).

Regarding claim 12, Sargent further teaches a blade tip of the blade main body of the main rotor blade has a hedral angle of -30° to 30° (Fig.9D, note anhedral angle of blade tip at -20°).

Regarding claim 13, Sargent further teaches a chord length of a blade tip of the blade main body is 30% or less of a reference chord length of an interface part between the blade root part and the blade main body (Fig.3, C2/C1, Fig.9A and column 3 line 53-58; note C2/C1 is defined as 0.24 [24%] in column 3 line 53-58; C1 is located near 90% R and comparing 90% R to 30% R in Fig.9A, the chord length value is the same, see Annotated Fig.9A above, therefore, the claimed ratio is disclosed).

claim 14, Sargent further teaches a blade tip of the blade main body of the main rotor blade has a swept-back angle of 60° or less (Fig.9B, note both examples are within -20° and -40°, where the negative sign defines a sweep back configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sargent et al – hereafter Sargent – (US 10,899,440 B2) in view of Simon (US 20180222579 A1).

Regarding claims 2 and 9, Sargent teaches all the limitations of claims 1 and 8, respectively, see above, however, does not explicitly teach a cross-sectional shape of the blade root part satisfies (x/a)m+(y/b)m=1 and a>b where 
m: arbitrary number, 
x: chord length direction, and 
y: blade thickness direction.
Simon teaches a rotor of a rotorcraft (Fig.1a, 2) including rotor blades (Fig.1a, 20/21). Simon further teaches the rotor blades including a root part (Fig.3b, 210b/c) with a cross-sectional shape that satisfies (x/a)m+(y/b)m=1 and a>b where m: arbitrary number, x: chord length direction, and y: blade thickness direction (Fig.3b, note 210b/c are elliptical in shape which describe the claimed formula; ¶136); said cross-sectional shape provides minimum drag in rotation (¶136).
m+(y/b)m=1 and a>b where m: arbitrary number, x: chord length direction, and y: blade thickness direction as taught by Simon because this would provide minimum drag in rotation.

Allowable Subject Matter
Claims 3 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
a chord length of the blade main body has a maximum value at a position in a range of 50% to 90% of a rotor radius, and the maximum value is 1.6 times to 1.8 times as long as a reference chord length of an interface part between the blade root part and the blade main body (claims 3 and 10);
Bagai et al (US 7,252,479 B2) discloses a rotor blade for a rotorcraft (Fig.2, 20), a maximum value of a chord length being located at a position in a range of 35% and 85% of a rotor radius (column 5 line 22-25), and further discloses ratios of the chord length value at a root portion with respect to the maximum value of the chord length (column 5 line 24-27), however, it is not clear what the value of the chord length is at an interface part between the root part and a blade main body to be able to determine if a ratio between said 
La Cierva (US 1,692,081) discloses a rotor blade for a rotorcraft (Fig.1-6), a maximum value of a chord length being located at a position in a range of 50% and 75% of a rotor radius (page 1 line 104-107), however, it is not clear what the value of the chord length is at an interface part between the root part and a blade main body to be able to determine if a ratio between said interface part chord length and maximum chord length falls within the claimed range;
No other relevant prior art reference was found disclosing said limitations that would anticipate or could be used to establish a prima facie case of obviousness in view of the prior art cited in the 35 USC 102 or 35 USC 103 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUAN G FLORES/Examiner, Art Unit 3745